Shulman, Judge.
Appellant was found guilty of interference with custody. The sole issue presented on appeal concerns whether the state established venue in Upson County. We affirm the judgment.
1. The facts show that appellant picked up her infant daughter on Friday, January 23, 1976, from her former husband’s home in Upson County under the authority of a divorce decree granting visitation rights. Appellant took the child to Clarke County (Athens, Georgia) where the child remained until appellant’s arrest in December, 1976. The evidence also shows that prior to picking up the child, appellant had sold her home and had arranged to have her furniture stored in Athens. Appellant resided in Athens with her sister from January 23, 1976, until appellant rented an apartment in that city.
This evidence was sufficient to authorize a finding that the unlawful intent to interfere with custody coincided with the taking of the child in Upson County so *415as to establish venue in that county. State v. White, 116 Ohio App. 522 (189 NE2d 160). See also State v. Musumeci, 116 N. H. 136 (355 A2d 434). Cf. Maynard v. State, 47 Ga. App. 221 (3) (170 SE 265).
Submitted October 31, 1978 —
Decided February 22,1979 —
Rehearing denied March 20, 1979.
I. Burl Davis, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, Paschal A. English, Jr., J. David Fowler, Assistant District Attorneys, for appellee.
2. It follows from our holding in Division 1 that the trial court did not err in denying appellant’s motion for directed verdict of acquittal, which motion was premised on the state’s failure to establish venue. See also Bethay v. State, 235 Ga. 371 (1) (219 SE2d 743), holding that on appeal from the overruling of a motion for directed verdict of acquittal made at the close of the state’s case in chief, the reviewing court can consider all the evidence in the case including evidence developed in the course of the defense’s presentation.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.